138 Putnam Street P.O. Box 738 Marietta, OH45750 August 15, 2007 Paul Cline Senior Accountant United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 4561 100 F Street, NE Washington, D.C. 20549 Re:Peoples Bancorp Inc. (“Peoples”) Form 10-K for Fiscal Year Ended December 31, 2006 Filed March 12, 2007 File No. 000-16772 Dear Mr. Cline: This letter is our response to the comments of the Securities and Exchange Commission (the “SEC”) provided in your correspondence dated August 1, 2007, regarding the SEC’s review of our filing.We have reviewed the SEC’s comments and the following is our response on a comment-by-comment basis: Comment #1: Please revise future filings to disclose accumulated balances for each component of other comprehensive income.Refer to example disclosure of accumulated other comprehensive income balances for all formats included in the illustrative examples in appendix B of SFAS 130. At December 31, 2006, our accumulated comprehensive loss was comprised of two components: (1) a net unrealized loss on available-for-sale securities and (2) unrecognized pension and postretirement costs due to the adoption of SFAS 158 on December 31, 2006.After considering the SEC’s comment, we included the following disclosure in the Notes to the Consolidated Unaudited Financial Statements included in “Item 1: Financial Statements” of Part I of our Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2007, filed on August 2, 2007 (our “Second Quarter 2007 Form 10-Q”): 6. Comprehensive Loss The following details the balances in accumulated other comprehensive loss for the periods indicated: (Dollars in thousands) At June 30, 2007 Gross Tax Net of Tax Amount Benefit Amount Unrealized net losses on available-for-sale securities (4,152) (1,454) (2,698) Unrecognized net pension and postretirement costs (3,023) (1,058) (1,965) Total accumulated comprehesive loss (7,175) (2,512) (4,663) At December 31, 2006 Gross Tax Net of Tax Amount Benefit Amount Unrealized net losses on available-for-sale securities (1,506) (527) (979) Unrecognized net pension and postretirement costs (3,105) (1,087) (2,018) Total accumulated comprehesive loss (4,611) (1,614) (2,997) We will update this footnote disclosure in all future filings as appropriate and in accordance with the requirements of SFAS 130 and, in the case of quarterly reports on Form 10-Q, Rule 10-01 of SEC Regulation S-X. Comment #2: Please revise future filings to disclose the amount of income tax expense or benefit allocated to each component of other comprehensive income.Refer to example disclosure of related tax effects allocated to each component of other comprehensive income balances for all formats included in the illustrative examples in appendix B of SFAS 130. We concur and intend to disclose the income tax expense or benefit allocated to each component of other comprehensive income in the Notes to the Consolidated Financial Statements to be included in Item 8 of Part II of our Annual Report on Form 10-K for the fiscal year ended December 31, 2007 (the “2007 Form 10-K”).A copy of the proposed disclosure is attached hereto.Further, we will update this disclosure in all future filings as appropriate and in accordance with the requirements of SFAS 130 and, in the case of quarterly reports on Form 10-Q, Rule 10-01 of SEC Regulation S-X. Comment #3: It appears you have included the transition adjustment required upon the adoption of SFAS 158 in the determination of comprehensive income.Please revise future filings to report the transition adjustment as an adjustment to the ending balance of accumulated comprehensive income.Refer to paragraph A7 of SFAS 158. The Consolidated Statement of Stockholders’ Equity and Consolidated Statement of Comprehensive Income for the year ended December 31, 2006, to be included in Item 8 of Part II of our 2007 Form 10-K will present the transition adjustment as an adjustment to the ending balance of accumulated comprehensive loss rather than as a component of other comprehensive income for the year.Copies of the revised statements we intend to include in our 2007 Form 10-K are attached hereto. Comment #4: Please revise future filings to include the disclosures requirements of paragraphs 20 and 21 of SFAS 158 or advise. In addition to the disclosures contained in Note 10 of the Notes to the Consolidated Financial Statements included in Item 8 of Part II of our Annual Report on Form 10-K for the fiscal year ended December 31, 2006, the following information relating to our adoption of SFAS 158 was included in Note 1 on page 58 under the caption “New Accounting Pronouncements”: “On September 29, 2006, the FASB issued Statement No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans – an amendment of FASB Statements No. 87, 88, 106 and 132(R)” (“SFAS 158”).On December31, 2006,Peoples’ adopted certain provisions of SFAS 158, as required, which resulted in the recognition of the funded status of its pension and postretirement plans as either assets or liabilities on the Consolidated Balance Sheet, the recognition of unrecognized actuarial gains/losses, prior service costs, and transition obligations totaling $2.0million as a separate component of accumulated other comprehensive loss, net of tax. [emphasis added] Additional disclosures related to pension and postretirement obligations have also been implemented.Refer to Note10 for these disclosures and further discussion on Peoples’ pension and postretirement plans. SFAS158 also requires entities to measure a defined benefit postretirement plan’s assets and obligations that determine its funded status as of the end of the employer’s fiscal year.The measurement date change is effective for fiscal years ending after December15, 2008.Since Peoples currently measures its defined benefit pension plan assets and obligations as of December 31, the adoption of the measurement date provisions of SFAS 158 will have no impact on Peoples’ financial statements taken as a whole. [emphasis added]” We believe the totality of the information contained in Notes 1 and 10 satisfies the disclosure requirements of paragraphs 20 and 21, in all material respects. In responding to the SEC’s comments, the following acknowledgements are provided on behalf of Peoples: · Peoples is responsible for the adequacy and accuracy of the disclosure in Peoples’ filings; · staff comments or changes to disclosure in response to staff comments in the filings reviewed by the staff do not foreclose the SEC from taking any action with respect to the filing; and · Peoples may not assert staff comments as a defense in any proceeding initiated by the SEC or any person under the federal securities laws of the United States. Sincerely, /s/ CAROL A. SCHNEEBERGER Carol A. Schneeberger Chief Financial Officer and Treasurer Peoples Bancorp Inc. Notes to the Consolidated Financial Statements Comprehensive Income: The components of Peoples’ other comprehensive income (loss) for each of the three years in the period ended December 31, 2007, were as follows: (Dollars in thousands) 2007 Gross Amount Tax (Expense) Benefit After-Tax Amount Unrealized gain (loss) on securities: Unrealized holding gain (loss) arising during period $xxx $xxx $xxx Less: reclassification adjustment for net securities gains (losses) included in net income xxx xxx xxx Net unrealized gains Net unrecognized loss and service cost on pension plan xxx xxx xxx Total other comprehensive income $ xxx $ xxx $ xxx 2006 Unrealized gain on securities: Unrealized holding gain arising during period $475 $(166) $309 Less: reclassification adjustment for net securities gains included in net income 265 (93) 172 Net unrealized gains 210 (73) 137 Total other comprehensive income $210 $(73) $137 2005 Unrealized loss on securities: Unrealized holding loss arising during period $(9,078) $3,177 $(5,901) Less: reclassification adjustment for net securities gains included in net income 539 (189) 350 Net unrealized loss (9,617) 3,366 (6,251) Unrealized gain on cash flow hedge derivatives: Unrealized gain arising during period 22 (8) 14 Less: reclassification adjustment for net loss included in net income (250) 87 (163) Net unrealized gains 272 (95) 177 Total other comprehensive loss $(9,345) $3,271 $(6,074) The following details the change in the components of Peoples’ accumulated other comprehensive loss for the years ended December 31, were as follows: (Dollars in thousands) Unrecognized Unrealized Net Pension and Accumulated Gains (Loss) Postretirement Comprehensive on Securities Costs Loss Balance, January 1, 2006 $(1,116) $- $(1,116) Current period change 137 - 137 Adjustment to initially apply SFAS 158 - (2,018) (2,018) Balance, December 31, 2006 $(979) $(2,018) $(2,997) Current period change xxx xxx xxx Balance, December 31, 2007 $xxx $xxx $xxx PEOPLES BANCORP INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY (Dollars in Thousands, except Per Share Data) Accumulated Common Stock Retained Comprehensive Treasury Shares Amount Earnings Income (Loss) Stock Total Balance, December 31, 2005 10,869,655 $162,231 $ 30,740 $(1,116) $(8,778) $ 183,077 Net income 21,558 21,558 Other comprehensive loss, net of tax 137 137 Cash dividends declared of $0.83 per share (8,859) (8,859) Purchase of treasury stock, 42,594 shares (1,214) (1,214) Stock option exercises (reissued 137,286 treasury shares) (878) 3,575 2,697 Stock-based compensation expense 280 280 Tax benefit from exercise of stock options 384 384 Common stock issued under dividend reinvestment plan 19,587 577 577 Issuance of common stock related to acquisitions: Putnam Agency, Inc. (reissued 4,662 treasury shares) 19 121 140 Barengo Insurance Agency, Inc. (reissued 14,064 treasury shares) 41 369 410 Adjustment to initally apply SFAS 158, net of tax (2,018) (2,018) Balance, December 31, 2006 10,889,242 $ 162,654 $ 43,439 $(2,997) $(5,927) $ 197,169 CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME (Dollars in Thousands) 2006 Net income $21,558 Other comprehensive income: Unrealized gain (loss) on available-for-sale securities arising in the period 475 Less: reclassification adjustment for net securities gains (losses) included in net income 265 Unrealized gain (loss) on cash flow hedge derivatives arising in the period – Less: reclassification adjustment for derivative losses included in net income – Total other comprehensive (loss) income 210 Income tax benefit (expense) (73) Total other comprehensive (loss) income, net of tax 137 Total comprehensive income $ 21,695
